DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As per independent claim 1, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
wherein the link reliability of the vehicles in the cluster is calculated by:
 
    PNG
    media_image1.png
    53
    163
    media_image1.png
    Greyscale
 where:  
    PNG
    media_image2.png
    108
    275
    media_image2.png
    Greyscale
 2PRELIMINARY AMENDMENTDocket No. :D-NYZD-00201-NUS 
    PNG
    media_image3.png
    457
    538
    media_image3.png
    Greyscale


where: r, is the link reliability of a vehicle u;; c; is a number of neighboring vehicles of the vehicle u;; Di; is a physical distance between the vehicle u; and a vehicle u;; R is a device-to-device (D2D) communication distance between the vehicles; (x,-y,) is a vehicle location of the vehicle u;; (xj, Vyj) is a vehicle location of the vehicle uj; x; is a coordinate of the vehicle u; along its traveling direction; y, is a coordinate of the vehicle u; perpendicular to its traveling direction; x, is a coordinate of the vehicle u; along its traveling direction; yj is a coordinate of the vehicle uj perpendicular to its traveling direction; r is the link reliability of the vehicle u; relative to the vehicle u;; T is a communication time between the vehicle u; and the vehicle u;; f(t) is a probability density function of the communication time between the vehicle u; and the vehicle u;; t is a time; 2 v1 is a vehicle speed of the vehicle u1; v1 is a vehicle speed of the vehicle u1; a' is a variance of the vehicle speed of the vehicle u: i6 is a variance of the vehicle speed of the vehicle uj1 is an average value of the relative speed of the vehicle u; relative to the vehicle uj; is an average value of the vehicle speed of the vehicle u;; and l is an average value of the vehicle speed of the vehicle u.
	Claims 2, 4-7 are dependent on claim 1 above and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467